Citation Nr: 9912122	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-35 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for vertigo with 
dizziness, to include vestibulitis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for chest pain.

4.  Entitlement to service connection for ceruminosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1974 to May 
1995.  Prior service is not verified.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for hypertension, vertigo, chest pains and 
ceruminosis.  The Board remanded the issues in March 1998.  
The requested development has been accomplished, to the 
extent possible, and the case has been returned to the Board 
for further appellate review.

Additionally, the Board further notes that while the claim 
was in remand status, the appellant was diagnosed with 
tinnitus in a May 1998 VA audiological evaluation report, and 
the VA examiner attributed the tinnitus to service.  In the 
February 1999 informal hearing presentation, the appellant's 
representative noted that the issue of entitlement to service 
connection for tinnitus had been reasonably raised by the 
record.  The Board agrees that an issue of service connection 
for tinnitus has been reasonably raised and refers such claim 
to the RO, as it has not been the subject of a decision, a 
notice of disagreement, a statement of the case, or a 
substantive appeal and absent such, the Board does not have 
jurisdiction over this issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  An 
application that is not in accord with the statute shall not 
be entertained.  38 U.S.C.A. § 7108 (West 1991).

Additionally, this Board Member cannot have jurisdiction of 
this issue.  38 C.F.R. § 19.13 (1998).  Furthermore, 
38 U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure 
"appellate review" by the Board.  Subsection (a) of section 
7105 establishes the basic framework for the appellate 
process, as follows: "[a]ppellate review will be initiated 
by a notice of disagreement and completed by a substantive 
appeal after a statement of the case is furnished as 
prescribed in this section . . . ."  38 U.S.C.A. § 7105(a); 
see also Bernard v. Brown, 4 Vet. App. 384 (1994).  The steps 
required for the Board to have jurisdiction over this claim 
has not been satisfied.  More recently, when another part of 
VA argued that an issue over which the Board did not have 
jurisdiction should be remanded, the Court again established 
that jurisdiction must be considered.  Specifically, the 
Court would not remand a matter over which it had no 
jurisdiction.  Hazan v. Gober, 10 Vet. App. 511 (1997).  The 
Court has also held that referral of a claim from the Board 
to the RO is appropriate when the Board does not have 
jurisdiction over such claim.  Black v. Brown, 10 Vet. 
App. 279, 284 (1997).


FINDINGS OF FACT

1.  There is evidence in service that the appellant had 
dizziness with diagnoses of vestibulitis and there is 
competent medical evidence of a current diagnosis of right 
vestibular paresis.  Current right vestibular paresis is 
related to inservice complaints of dizziness and diagnoses of 
vestibulitis. 

2.  There is evidence of hypertensive diastolic readings in 
service and immediately following service and a current 
diagnosis of diastolic hypertension.  Current diastolic 
hypertension is related to inservice hypertensive readings.

3.  Chest pain is not a disability for VA purposes.

4.  Ceruminosis is a developmental defect.



CONCLUSIONS OF LAW

1.  Right vestibular paresis was incurred during service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).  

2.  Hypertension was incurred during service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).  

3.  The claim for service connection for chest pain is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  Ceruminosis is not a disease or injury within the meaning 
of applicable law or regulations providing compensation 
benefits.  38 C.F.R. § 3.303(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for hypertension may be granted if manifest to a compensable 
degree within one year of separation from service.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  With a 
"chronic disease," such as hypertension, service connection 
is warranted when the disease is manifested to a compensable 
degree within one year following service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(1998).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that chest pain, vertigo with 
dizziness, ceruminosis, or hypertension arose under combat 
situation.  Thus, entitlement to application of 38 U.S.C.A. 
§ 1154(b) is not warranted.

Service medical records reveal that in March 1986, the 
appellant complained of intermittent right chest pain.  The 
appellant stated the pain was worse with movement.  There was 
no pain to palpation over the chest.  The assessment was 
musculoskeletal pain.  In April 1991, the appellant 
complained of chest pain.  He stated that it was a dull ache 
and that it was a feeling of discomfort deep in the chest.  
There was no nausea or headaches.  Examination of the chest 
revealed no tenderness of the chest wall.  The assessment was 
"chest pain ? muscular ?cardiac."  He was seen on a follow-
up basis that same month.  There, the examiner determined 
that the appellant's chest pain was noncardiac.  In May 1991, 
the appellant complained of chest pains.  He stated that the 
chest pains would go from his chest to his arms and then to 
his back.  The diagnosis entered was "? esophageal spasms?"

In January 1993, the appellant complained of slight dizziness 
on and off for the past three weeks.  He stated that he felt 
lightheaded, but not like he was going to pass out.  He 
stated that it could last minutes or it could last hours.  He 
denied tinnitus and nausea.  His pupils were equal and 
reacted to light and accommodation.  Extraocular movement was 
intact and fundi was benign.  His tympanic membranes were 
clear.  Cranial nerves II through XII were grossly intact.  
The impression was dizziness of unknown etiology.  Later that 
month, he was given an assessment of vertigo and peripheral 
vertigo.  

In July 1994, the appellant complained of dizziness.  He 
stated that there was no nausea and no vomiting.  The 
examiner stated that he appellant's head had full range of 
motion.  His ears were positive for light reflection and 
tenderness, but negative for erythema.  His eyes, nose, and 
throat were clear.  The appellant reported that the dizziness 
was short and was preceded by a prodrome of vertigo.  He 
stated that the episodes were infrequent and sporadic and not 
correlated with position, activity, or sleep.  He complained 
of a deep ache in his right ear.  The assessment was atypical 
sinusitis versus cochlear dysfunction.  He was seen that same 
month with the complaints of episodic dizziness.  Examination 
of the ears revealed that the tympanic membranes were clear 
and mobile bilaterally.  His nose was congested but patent 
bilaterally without lesion.  The throat was unremarkable.  
Pupils were equal and reacted to light and extraocular 
movement was normal without nystagmus.  The fundus was 
normal.  Cranial nerves II through XII were intact.  The 
assessment was rule out vestibulitis.  

In a report of medical examination in November 1994, the 
appellant complained that he still had episodic dizziness.  
An electrocardiogram conducted at that time was normal.  In 
December 1994, the appellant complained of dizziness and 
headaches.  Pupils were equal and reacted to light.  Ears 
were clear with no blockage.  The examiner noted that the 
appellant had wax buildup.  Examination of the head revealed 
no wounds, cubital tunnel syndrome, or trauma.  The examiner 
noted that the examination was similar to that in July 1994.  
The assessment was recurrent vestibulitis.  In an undated 
treatment report, the examination noted that he appellant 
complained of dizziness.  Examination of the head, eyes, 
ears, nose, and throat was normal.  The examiner stated that 
there was a constant rise in blood pressure.  Ears were 
clear, and there was no wax buildup.  The examiner noted that 
the appellant had never been tested for allergies.  The 
appellant was seen by a different examiner at that time.  
Eyes were clear and pupils were equal and reacted to light.  
Funduscope was within normal limits.  The tympanic membranes 
were clear bilaterally without discharge or polyps.  The 
assessment was to follow up to rule out vestibulitis.  In 
February 1995, an examiner entered an assessment of 
"dizzy."  

The appellant's blood pressure readings (systolic/diastolic) 
during service were as follows:

11/76		144/92 (sitting)	138/74 
(standing)
6/77		124/80
9/78		132/76
10/78		126/68
11/78		130/64
12/78		118/66
1/79		120/80
1/79		140/74
2/79		122/72
8/79		130/88
8/79		110/62
8/79		118/76
9/79		130/60
5/80		118/76
4/83		140/90
12/83		118/90
2/84		126/72
12/84		100/80
1/85		120/90
3/85		140/80
2/86		154/88
3/86		150/84
5/86		152/90
2/87		136/80
6/88		150/80
3/89		146/76
7/89		136/60
3/90		110/60
8/90		120/80
9/90		100/70
4/91		124/86
4/91		128/84
5/91		142/94
1/93		148/118	140/90	140/100
1/93		120/80
1/93		124/80
7/92		115/72
9/93		124/70
6/94		136/86
11/94		130/80
12/94		116/66	139/88
undated	140/92
3/95		136/88

The appellant underwent a VA examination in June 1995.  The 
appellant reported dizziness since 1993.  He described that 
when walking, he would feel like his head was moving more 
slowly than the rest of his body.  The reported that this 
occurred sometimes every two months and then would stop for a 
period of four months.  Recently, it had been occurring every 
month and lasting two to five minutes.  The appellant 
associated the dizziness with tiredness, which was relieved 
by sitting down if he was walking.  The appellant complained 
of mild chest pains in the left anterior or precordial region 
without shortness of breath.  This would occur when resting.  
He reported that the first time he noticed such was in 1985.  
The second episode was 1991.  He stated that it had been 
occurring on and off since the early 1980s.  

Examination of the appellant's ears revealed that the ear 
drum was not well visualized.  There was wax noted 
bilaterally, more on the left than on the right.  Examination 
of the cardiovascular system revealed that the heart was not 
enlarged.  There was no murmur or arrhythmia noted.  Blood 
pressure was 130/90 (systolic/diastolic) sitting, 130/90 
recumbent, 124/94 standing, and 150/86 sitting after 
exercise.  The VA examiner noted that a chest x-ray had been 
done in November 1995, as well as an electrocardiogram.  The 
VA examiner ordered another electrocardiogram.  The VA 
examiner noted that the appellant usually drank two cups of 
coffee and three to four bottles of Coca Cola.  The VA 
examiner noted that the appellant was advised to cut down and 
start drinking decaffeinated coffee and cut down his soft 
drink intake.  The diagnoses entered were (1) dizziness or 
vertigo, etiology undetermined; (2) chest pain, etiology 
undetermined-suspect angina, anxiety, or neuromuscular in 
origin; (3) bilateral ceruminosis and (4) history of 
hypertension which was fairly controlled with his diet.  The 
VA examiner noted that the appellant did not take medication 
for hypertension.

The Board remanded these claims in March 1998 for an 
examination and for the VA examiner to answer the following 
questions:

[1.]  Does the appellant have a current 
diagnosis of dizziness or vertigo?  Is 
dizziness or vertigo due to disease or 
injury?  Upon what evidence do you rely 
for your determination?

[2.]  Does the appellant have a current 
diagnosis of chest pain due to disease or 
injury?  Upon what evidence do you rely 
for your determination?

[3.]  Does the appellant have a current 
diagnosis of hypertension?  Is there any 
evidence of hypertension or other 
cardiovascular disease contained in the 
service medical records?  Upon what 
evidence do you rely for your 
determination?

[4.]  Is the appellant's ceruminosis a 
developmental or congenital defect, or is 
it a disease or injury, or normal?  Upon 
what evidence do you rely for your 
determination?

The Board must note that also in the remand, the Board asked 
the RO to verify the appellant's prior service.  The RO did 
not verify the prior service, which the appellant's 
representative noted in the February 1999 informal hearing 
presentation citing Stegal v. West, 11 Vet. App. 268 (1998).  
The Board finds that the appellant has not been prejudiced by 
the RO's failure to verify the appellant's prior service for 
the following reasons.

First, the RO has accepted the appellant's dates of service 
that he indicated on VA Form 21-526, Veteran's Application 
for Compensation or Pension.  There, he stated that he served 
from June 28, 1974, to May 31, 1995.  In the VA Form 21-8947, 
Compensation and Pension Award, the RO has the appellant's 
periods of service as from June 28, 1974, to May 31, 1995, 
which coincides with the dates of service that the appellant 
has stated he served.  Second, the service medical records 
which coincide with the appellant's prior service (1974 to 
1977) are in the claims file.  

The appellant underwent a VA audiological evaluation in May 
1998.  The VA examiner noted that she had reviewed the 
appellant's claims file and the Board remand.  The VA 
examiner noted the specific service medical records which 
addressed the appellant's complaints of dizziness in service 
and the diagnoses of peripheral vertigo, possible 
vestibulitis, and recurrent vestibulitis.  The appellant 
reported that in late 1992 or 1993, he experienced headaches, 
earaches, and dizziness or disequilibrium, which he described 
as an off balanced sensation for several weeks.  He reported 
that he had been treated for such symptoms on and off since 
then.  The actual audiological results will not be reported 
as the appellant has stated that his hearing is "fine."  
The appellant denied a history of hypertension.

Otoscopic examination revealed cerumen within both external 
auditory canals.  The cerumen was removed by curette 
bilaterally and the tympanic membranes were noted as intact 
bilaterally.  The relevant diagnosis was that there was no 
active middle ear pathology at present.  The VA examiner then 
answered two of the four questions posed in the March 1998 
remand.  As to the first question about whether the appellant 
had vertigo or dizziness, the VA examiner stated that the 
appellant had episodic dizziness with etiology unknown at the 
time.  The VA examiner noted that a CAT scan of the head 
taken in May 1998 was "normal" and that an 
electronystagmogram had been ordered to assist in the 
diagnosis of the appellant's dizziness symptoms.  As to the 
fourth question about the diagnosis of ceruminosis, the VA 
examiner stated that cerumen was a normal finding in the 
external auditory canals (and noted that the appellant had 
cerumen at the time of the examination) and that it "[m]ay 
be considered developmental."  The VA examiner stated that 
ceruminosis was not due to disease or injury.

The appellant underwent a VA examination in May 1998.  The VA 
examiner stated that the appellant's claims file and the 
March 1998 Board remand had been reviewed.  The appellant 
reported the history of his dizziness to the VA examiner.  He 
stated that as to chest pains, they had begun in the mid 
1980s and had been told it was due to musculoskeletal 
discomfort.  The appellant stated that he had had variable 
blood pressure readings since 1986, but that he had never 
been treated for high blood pressure.  The appellant's blood 
pressure readings were 142/100 sitting, 140/100 supine, and 
130/100 standing.  The VA examiner noted that he had checked 
the appellant's blood pressure prior to the appellant 
leaving, which was 136/96.

The VA examiner stated that examination of the appellant's 
ears revealed the auricles to be well contoured and 
symmetrical.  External ear canals were patent.  Tympanic 
membranes were well differentiated and intact.  They appeared 
free of retrotympanic fluid.  The mastoids were nontender and 
symmetrical.  There was no evidence of active disease.  There 
was no evidence of an infectious disease of the middle ear or 
inner ear at this time.  There was no current evidence of 
imbalance or upper respiratory disease.  The VA examiner 
stated that examination of the appellant's chest revealed no 
shortness of breath.  There was no chest pain at this time.  
The appellant reported that he had experienced a fast 
heartbeat in the past.  The VA examiner noted that the 
appellant drank one to two cups of coffee a day and two to 
three Coca Colas a day.  A chest x-ray taken at that time was 
normal.  The heart was reported as "not enlarged."  An 
electrocardiogram conducted at that time was normal.

As to the first question asked in the Board remand regarding 
dizziness or vertigo, the VA examiner stated that the 
appellant had a complaint of occasional dizziness or vertigo 
but there was no diagnosis.  As to the second question 
regarding chest pain, the VA examiner stated that the 
appellant had no diagnosis of chest pain due to disease or 
injury.  He stated that his opinion was based upon history, 
physical examinations, and past electrocardiograms.  As to 
the third question regarding hypertension, the VA examiner 
stated that the appellant had mild diastolic hypertension at 
this time, but noted that the appellant was not under any 
treatment.  The VA examiner stated that there was no evidence 
of any other cardiovascular disease at this time in the 
records, on examination, or by history.  As to the fourth 
question regarding ceruminosis, the VA examiner stated that 
the appellant did not have evidence of ceruminosis at this 
time, but noted that such was not a disease or injury but 
rather a collection of wax in the ear canal and was usually 
developmental when it occurred.

In July 1998, the appellant underwent an electronystagmogram.  
The examiner noted that the appellant's cooperation was 
excellent.  The extraocular muscles were intact without 
nystagmus.  Caloric tests revealed a right weakness.  There 
was no evidence of any ocular motor system disorder.  The VA 
examiner stated that the "[v]estibular system disorder [wa]s 
a complete and compensated right vestibular paresis" and to 
rule out cranial nerve mass VIII lesion.

I.  Vertigo with dizziness, to include vestibulitis

The Board finds that the evidence supports service connection 
for right vestibular paresis.  The appellant complained 
numerous times of dizziness and vertigo in service.  He was 
given diagnoses of vestibulitis in service.  He underwent an 
electronystagmogram in July 1998, which substantiated a 
diagnosis of right vestibular paresis.  The Board is aware 
that the VA examiner who conducted one of the May 1998 VA 
examinations stated that the appellant had neither a 
diagnosis of dizziness or vertigo.  It must be noted that 
such finding made by the VA examiner was made prior to the 
July 1998 electronystagmogram results.  

The Board finds that the July 1998 electronystagmogram 
results which revealed right vestibular paresis cannot be 
disassociated with the documented findings of dizziness and 
vertigo in service.  Thus, service connection is warranted 
for right vestibular paresis.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 1991).

II.  Hypertension

The Board finds that the evidence supports service connection 
for hypertension.  The appellant exhibited hypertensive 
readings during service, particularly close to the time of 
his separation, and at the time of the June 1995 VA 
examination, which was conducted one month following his 
discharge from service.  See 38 C.F.R. Part 4, Diagnostic 
Code 7101, note 1 (hypertension means that the diastolic 
pressure is predominantly 90 or greater).  Specifically, in 
December 1994, the appellant's blood pressure was 139/88 and 
140/92, and in March 1995, it was 136/88.  At the time of the 
June 1995 VA examination, his blood pressure readings were 
130/90 sitting, 130/90 recumbent, 124/94 standing, and 150/86 
after exercise.

At the time of the June 1995 VA examination, the VA examiner 
entered a diagnosis of history of hypertension.  In the 
Board's March 1998 remand, it asked that the VA examiner 
state whether the appellant had a current diagnosis of 
hypertension.  In May 1998, the VA examiner entered a 
diagnosis of diastolic hypertension.  The Board finds that 
such diagnosis cannot be disassociated with the hypertensive 
readings in service and immediately following service and 
that service connection for hypertension is warranted.

III.  Chest pain

The claim for service connection for chest pain is not well 
grounded.  See Caluza, supra.  In the June 1995 VA 
examination, the VA examiner entered a diagnosis of chest 
pain, etiology undetermined and noted that angina, anxiety, 
or neuromuscular in origin were suspected.  The appellant 
underwent a VA examination in May 1998.  There, the VA 
examiner stated that the appellant had no diagnosis of chest 
pain due to disease or injury and he stated that his opinion 
was based upon history, physical examinations, and past 
electrocardiograms.

As stated by the VA examiner, the appellant does not have a 
diagnosis of chest pain due to disease or injury.  Service 
connection is warranted for a "[d]isability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty . . . ."  38 U.S.C.A. §§ 
1110, 1131 (West 1991).  The findings of chest pain do not 
establish that there is a disability resulting from an injury 
or a disease.  See ibid.  Such finding is substantiated by 
the VA examiner's opinion in the May 1998 examination report.  
In the absence of proof of a present disease or injury, there 
can be no valid claim.  

IV.  Ceruminosis

Examiners noted that the appellant had wax buildup in 
service.  He was given a diagnosis of ceruminosis within one 
month following service.  In the March 1998 remand, the Board 
asked that an examiner provide an opinion of whether 
ceruminosis is a developmental or congenital defect and/or it 
was a disease or injury or a normal finding.  The appellant 
underwent two examinations in May 1998.  The examiner who 
performed the audiological evaluation stated that ceruminosis 
was a normal finding in the external auditory ear canals and 
that it "[m]ay be considered developmental."  The VA 
examiner stated that ceruminosis was not a disease or injury.  
In the other VA examination report, the VA examiner stated 
that ceruminosis was not a disease or injury but rather a 
collection of wax in the ear canal and was usually 
developmental.  

Under 38 C.F.R. § 3.303(c) (1998), VA recognizes that 
congenital or developmental defects are not diseases or 
injuries within in the meaning of applicable legislation.  
There is competent medical evidence in the record that 
ceruminosis is developmental and not a disease or injury.  
Such finding is substantiated by two medical professionals.  
Thus, service connection cannot be granted for ceruminosis as 
it is a developmental defect and not a disease or injury for 
which service connection may be granted.  See id.

V.  General duty and additional consideration

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim when it is 
determined to be not well grounded, it may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette, supra.  Here, the RO fulfilled its obligation 
under section 5103(a) in the issuance of a statement of the 
case in October 1995 and a supplemental statement of the case 
in October 1998.  In this respect, the Board is satisfied 
that the obligation imposed by section 5103(a) has been 
satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (sec. 5103(a) duty attaches only where there 
is an incomplete application which references other known and 
existing evidence that pertains to the claim under 
consideration); Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(VA's duty is just what it states, a duty to assist, not a 
duty to prove a claim).  Any duty owed to the veteran has 
been exceeded.

The Board notes that in reviewing the claims file, the 
appellant was an accurate historian when he reported for VA 
examinations, which is always helpful in adjudicating a claim 
for VA benefits.  The appellant did not attempt to exaggerate 
his symptoms.  The Board is grateful for the appellant's 
cooperation in adjudicating his claims for service 
connection.


ORDER

Service connection for right vestibular paresis and 
hypertension is granted.  Service connection for chest pain 
and ceruminosis is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

